DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) filed 6/06/2022. As per the amendments therein, claims 1, 7, and 13 have been amended, and no claims have been added or cancelled. Thus, claims 1-4, 6-8, 10-16, and 18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson et al. (US Pub. 2018/0078450) in view of Shimizu (US Pat. 5,935,089) in view of Okazaki et al. (US Pat. 4,327,713) in view of Dirks et al. (US Pat. 6,911,010).
Regarding claim 1, Erikson discloses a massage apparatus for selectively providing either vibrational massage or suction massage to a user (see the device 200 of Fig. 2, where three-way switch 212 selectively controls activating a vibration or suction massage; see also [0002] and [0010]), comprising: a housing (see the outer shell of device 200 in Fig. 2, which encompasses electric motor 202); a vibrational massage head integrated within a top side of the housing (vibrational pad 226 in Fig. 2; see top side of housing in annotated Fig. 2 below); a suction massage head integrated within a bottom side of the housing wherein the suction massage head protrudes beyond the bottom side of the housing (suction nozzle 232 in Fig. 2 which is located within the housing shell; which protrudes outward from a bottom side of the housing; see annotated Fig. 2 below), such that the vibrational massage head and the suction massage head face opposite directions (suction nozzle 232 in Fig. 2 which is located within the housing shell and directly opposite the vibrational pad facing the opposite direction); a reversible motor mounted within the housing between the vibrational massage head and the suction massage head (reversible electric motor 202 in Fig. 2; see also [0010] where electric motor 202 alternatively spins in either a first or second direction, and is thus reversible); a controller electrically connected to the reversible motor for selectively rotating a drive shaft in a first rotational direction and in a second and opposite rotational direction (see Fig. 2 where three-way switch 212 is a control mechanism that electrically controls the rotational direction of the electric motor through the power supply, for rotating in either a first or second opposing direction; see [0009] where the analogous three-way switch 112, electric motor 102, and power supply 114 are better described, and work similarly to their respective components in Fig. 2); a first sprag bearing (first one-way clutch 240 in Fig. 2; which are sprag bearings as seen in [0024] lines 1-3 of Applicant’s specification) rotationally coupled to the drive shaft adjacent to the motor (shaft of first output 206 in Fig. 2, with first one-way clutch 240 adjacent to both the shaft at output 206, and the electric motor 202), the first sprag bearing being driven to rotate in the first rotational direction when the drive shaft rotates in the first rotational direction, and not being driven to rotate when the drive shaft rotates in the second rotational direction (see first direction 244 in Fig. 2 and [0010] where due to the first one-way clutch 240, when the electric motor 202 rotates in the first direction, the vibrational pad is vibrated, and engages only when rotating in the first direction and not when rotating in the second direction 246); a second sprag bearing (one-way clutch 242 in Fig. 2) rotationally coupled to the drive shaft adjacent to the first sprag bearing (shaft of second output 208 in Fig. 2, with second one-way clutch 242 adjacent to both the shaft at output 208 which is the same shaft of output 206; note that the way the limitation is written is being interpreted such that the second sprag bearing is coupled to the drive shaft, and it is the drive shaft which is adjacent the first sprag bearing), the second sprag bearing being driven to rotate in the second rotational direction when the drive shaft rotates in the second rotational direction, and not being driven to rotate when the drive shaft rotates in the first rotational direction (see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the suction nozzle is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244); an eccentric weight rotationally coupled to the first sprag bearing (see eccentric mass 222 in Fig. 2) such that when the first sprag bearing rotates the eccentric weight experiences circular motion thereby causing vibration of the housing (see [0010] where the eccentric mass 222 causes orbital motion to be transmitted to cause a vibration at vibration pad 226 in Fig. 2 which is connected to the housing, and would impart some amount of vibration to the housing of the system); whereby: when the motor is driven in the first rotational direction the first sprag bearing rotates and the eccentric weight moves in the circular motion thereby causing the housing to vibrate, and the suction massage head is not actuated (see [0010] and Fig. 2 where when rotating in the first direction 244, due to one way clutch 240, eccentric mass 222 rotates in a circular motion to cause the vibration of the housing as some amount of vibration transfers to the housing of the system, and the suction nozzle 232 is not actuated due to second one way clutch 242 stopping it); and when the motor is driven in the second rotational direction the second sprag bearing rotates and the suction massage head is actuated, and the eccentric weight is not driven in the circular motion (see [0010] and Fig. 2 where when rotating in the second direction 246, due to one way clutch 242, vacuum impeller 228 actuates the actuate suction nozzle 232, and the eccentric mass 222 is not actuated due to first one way clutch 240 stopping it).

    PNG
    media_image1.png
    470
    656
    media_image1.png
    Greyscale

Erikson does not have a detailed description of the top side of the housing extending in a plane parallel to the handle, the bottom side of the housing extending in a plane parallel to the handle, the other massage head being a percussive massage head, integrated into the housing and opposite the vibrational massage head, nor crank pin coupled to the second sprag bearing and a rod rotationally mounted on the crank pin, such that, when the second sprag bearing rotates, the rod is driven in a reciprocating motion for driving the percussive massage head, nor an elongated handle coupled to the housing and configured to orient either the vibrational massage head of the percussive massage head toward a subject to be massage upon rotation of the handle.
However, Shimizu teaches a similar massage device for delivering a percussive massage, (see tapping-type massaging mechanism 1A in Fig. 1) where the percussive massage is driven by a crank pin (crank mechanism 7 in Fig. 1, including crank pin 7a) and a plate mounted on the crank pin to drive a reciprocating motion for driving the percussive massage head (see vibrating plate 8 in Fig. 1), as well as the housing being connected to an elongated handle used to orient the device to the subject during use (see housing 2 in Fig. 1, which contains the tapping -type massaging mechanism 1A and the motor 4, such that the handle can be manipulated as needed to control where the percussive massage is delivered). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction nozzle and housing of Erikson to instead be a percussive massage head all located within a handle as taught by Shimizu, as it would be a simple substitution of one type of massage therapy for another to deliver the therapeutic benefits of a percussive massage, while also including a handle for easy use and manipulation of the device onto the body of the user. It is understood that in the modified Erikson device in view of Shimizu, the handle of Shimizu (grip 3 in Fig. 1) extends outward from the Erikson device (in the direction of power supply 114 in Fig. 2 of Erikson), such that the extending direction of the handle is parallel to the same plane as the top and bottom side (see annotated Fig. 2 above of Erikson, where the lines showing the top and bottom sides extend in a direction parallel to the handle in the modified device).
The modified Erikson device lacks a detailed description of a rod mounted on the crank pin for driving the reciprocating motion of the percussive massage head. 
However, Okazaki teaches a similar device for selectively choosing between a vibration or percussive massage, where the percussive massage mechanism has a crank pin which drives a reciprocating rod (see pivot pin 84a in Fig. 6 which is mounted on the crank motion element 84). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of the modified Erikson device (Shimizu; plate 8 in Fig. 1) to be a reciprocating rod as taught by Okazaki, as it would be a simple substitution of one reciprocating member for another, to yield the predictable result of providing a reciprocating motion powered by a crank pin to drive a percussive massage member.
The modified Erikson device lacks a specific and detailed description that the vibration caused by the eccentric mass transfers to the housing of the massager. It is understood that the parts of the Erikson device are connects, and that some amount of vibratory force would be transferred to connected components, and the housing would thus vibrate to some degree. Further, vibrational pad 226 in Fig. 2is placed on the housing, and would vibrate with it. However, in the interpretation that this is not explicitly taught by Erikson, that it is taught by Dirks. 
However, Dirks teaches a similar handheld massage device for vibrational massage, where a motor and drive shaft impart a vibrational massage to a housing through the use of an eccentric mass (see Fig. 1 where eccentric mass 86 imparts vibration to contacting portion 16, which is part of the housing; see also Col. 5 lines 50-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transferring of the vibrational output of the eccentric mass of the modified Erikson device to impart the vibrations through the housing of the device as taught by Dirks, as it would improve the functionality of the vibrational massage by imparting the vibration through a larger portion of the device, thus allowing for additional parts of the body to be vibrated simultaneously. 
Regarding claim 2, the modified Erikson device has everything as claimed, including a counterbalance mounted on the second sprag bearing (Shimizu; see counterbalance 6 in Fig. 1), the counterbalance reducing the magnitude of vibrations that would otherwise be caused by driving of the second sprag bearing and the percussive massage head (Shimizu; see Col. 5 lines 43-55).
Regarding claim 3, the modified Erikson device has everything as claimed, including when the second sprag bearing is being driven by the motor defining a percussion mode of the massage apparatus, the massage apparatus experiences less than 50% of a vibration that occurs in the massage apparatus when the first sprag bearing is being driven by the motor defining a vibration mode of the massage apparatus (Erikson; see [0010] and Fig. 2 where when the motor 202 rotates in the second direction 246, the eccentric mass 222 of first direction 244 does not rotate, as such the vibrational pad 226 does not vibrate when the rotation is in the second direction 246. Further, it is well known to use eccentric masses to counterbalance and compensate for unwanted orbital vibration in crankshaft rotational members, and the percussive massage of Shimizu in the modified Erikson device does have a counterbalance 6 in Fig. 1 for reducing unwanted vibrational motion as sees in Col. 5 lines 43-55), as measured by a root mean square of vibration displacement distance (root mean square values are a well-known mathematical principle used to measure the power of vibrational waves, and as such a reduction in vibration caused by a counterbalance would result in a measurable reduction in the vibration displacement when measured by a room mean square).
Regarding claim 4, the modified Erikson device has everything as claimed, including the first and second sprag bearings are mounted on the drive shaft (Erikson; see Fig. 2 where clutches 240 and 242 are on the drive shaft defined by outputs 206 and 208), the eccentric weight is mounted on the first sprag bearing (Erikson; see eccentric mass 22 in Fig. 2); and the crank pin is mounted on the second sprag bearing (Erikson; see second clutch 242 which has been modified in light of Shimizu to be connected to a crank pin as seen in Shimizu Fig. 1 crank pin 7a, for driving the percussive massage head).
Regarding claim 6, the modified Erikson device has everything as claimed, including the controller automatically changes a rotational speed of the motor when a user activates a user control to change a rotational direction of the motor from the first rotational direction to the second rotational direction (Erikson; see Fig. 2 where the controller of three-way switch 212 is actuated by a user to switch between a first and second position 218 and 220 to change direction of the motor 202, which would automatically adjust the rotational speed of the motor when changing direction as the motor would need to slow down and come to a stop in a first rotational direction, before speeding up in the second rotational direction).
Regarding claim 7, the modified Erikson device, as modified in claim 1, has everything as claimed, and further including a drive shaft coupled to the motor (Erikson; shaft defined by first and second outputs 206 and 208 in Fig. 2), the drive shaft being driven by the motor in either the first rotational direction or the second rotational direction (Erikson; see the first and second directions 244 and 246 of the shaft which are selective controlled by three way switch 212 in Fig. 2); a vibration mechanism (Erikson; see eccentric mass 222 and vibrational pad 226 in Fig. 2); a first clutch rotationally coupled to the drive shaft adjacent to the motor (Erikson; see clutch 240 in Fig. 2 adjacent motor 202), the first clutch driving the vibration mechanism when the drive shaft rotates in the first rotational direction and not driving the vibration mechanism when the drive shaft rotates in the second rotational direction (Erikson; see first direction 244 in Fig. 2 and [0010] where due to the first one-way clutch 240, when the electric motor 202 rotates in the first direction, the vibrational pad is vibrated, and engages only when rotating in the first direction and not when rotating in the second direction 246); a second clutch rotationally coupled to the drive shaft adjacent to the first clutch (Erikson; clutch 242 in Fig. 2 with second one-way clutch 242 adjacent to both the shaft at output 208 which is the same shaft of output 206; note that the way the limitation is written is being interpreted such that the second sprag bearing is coupled to the drive shaft, and it is the drive shaft which is adjacent the first sprag bearing), the second clutch driving an output shaft (Shimizu; see plate 8 in Fig. 1, which is a rod as modified by Okazaki, which is driven by the second output 208 of Erikson Fig. 2) to reciprocate when the drive shaft rotates in the second rotational direction and not driving the output shaft to reciprocate when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head as modified in light of Shimizu and Okazaki is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244).
Regarding claim 8, the modified Erikson device has everything as claimed, including the output shaft is coupled to the percussive massage head (Erikson; see second output 208 in Fig. 2, which couples to the massage head as seen in Shimizu Fig. 1, which has the analogous shaft 5) such that the percussive massage head reciprocates when the drive shaft rotates in the second rotational direction and does not reciprocate when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head as modified in light of Shimizu and Okazaki is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244, thus reciprocating the rod of Okazaki when rotating in the second direction but not the first direction).
Regarding claim 10, the modified Erikson device has everything as claimed, including a crankshaft rotationally coupled to the second clutch (Shimizu; see crank mechanism 7 in Fig. 1 which is rotationally coupled to the output shaft 208 and thus clutch 242 of Erikson Fig. 2); a crank pin mounted to the crankshaft (Shimizu; see crank pin 7a in Fig. 1); wherein the output shaft is rotationally mounted to the crank pin shaft such that as the drive shaft rotates in the second direction the crank pin moves in a circular motion thereby driving the output shaft in reciprocating motion (Shimizu; see Fig. 1 where the drive shaft 5 (analogous to Erikson shaft 208 in Fig. 2) rotates, and the crank pin 7a moves in an orbital motion to drive the plate 8, which has been modified to be a reciprocating rod in light of Okazaki; see Shimizu Col. 5 lines 43-55).
Regarding claim 11, the modified Erikson device has everything as claimed, including the first and second clutches comprise unidirectional bearings (Erikson; see clutches 240 and 242 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to unidirectional bearings).
Regarding claim 12, the modified Erikson device has everything as claimed, including the unidirectional bearings comprise sprag bearings (Erikson; see clutches 240 and 242 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Regarding claim 13, the modified Erikson device, as modified in claim 1, has everything as claimed, and further including an elongated housing (Erikson; the housing 204 in Fig. 2, which is elongated in the direction of the top and bottom sides, as seen in the above annotated Fig. 2; it is noted that there is no requirement as to the direction in which the elongation occurs), a reversible motor mounted within the elongated housing (Erikson; see electric motto 202 in Fig. 2), an elongated handle coupled to the elongated housing (Shimizu; where the grip 3 in Fig. 1 extends out from the housing of Erikson in Fig. 2), the elongated handle extending in a direction parallel to the elongated housing (Erikson; where the elongated housing 202 in Fig. 2 extends in a direction that is parallel to an elongated handle sticking out of the side as taught by Shimizu in Fig. 1; see also annotated Fig. 2); a drive shaft driven by the motor to rotate (Erikson; see Fig. 2 the shaft defined by outputs 206 and 208); and means for coupling the drive shaft to the percussive massage head such that the percussive massage head is driven in reciprocating motion when the drive shaft rotates in the second rotational direction but not when the drive shaft rotates in the first rotational direction (Erikson; see second direction 246 in Fig. 2 and [0010] where due to the second one-way clutch 242, when the electric motor 202 rotates in the second direction, the percussion massage head as modified in light of Shimizu and Okazaki is activated, and engages only when rotating in the second direction and not when rotating in the first direction 244).
Regarding claim 14, the modified Erikson device has everything as claimed, including an eccentric weight (Erikson; eccentric mass 222 in Fig. 2); and means for coupling the drive shaft to the eccentric weight (Erikson; see clutch 240 in Fig. 2) such that the eccentric weight rotates in circular motion when the drive shaft rotates in the first rotational direction but not when the drive shaft rotates in the second rotational direction (Erikson; see first direction 244 in Fig. 2 and [0010] where due to the first one-way clutch 240, when the electric motor 202 rotates in the first direction, the vibrational pad is vibrated though eccentric mass 222, and engages only when rotating in the first direction and not when rotating in the second direction 246).
Regarding claim 15, the modified Erikson device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises: a first sprag bearing mounted to the drive shaft (Erikson; see clutch 240 on output shaft 206 connecting to eccentric mass 222 in Fig. 2), and said means for coupling the drive shaft to the percussive massage head comprises: a second sprag bearing mounted to the drive shaft (Erikson; see clutch 242 and output shaft 208 in Fig. 2, which connect the modified percussive massage mechanism as taught by Shimizu and Okazaki), and an output shaft coupled to the percussive massage head (Shimizu; see Fig. 1 where shaft 5 connects to the percussive massage head, the shaft 5 being analogous to output shaft 208 in Fig. 2 of Erikson).
The modified Erikson device lacks a detailed description of the first sprag bearing having an inner race and an outer race, the drive shaft being rotationally coupled to the inner race thereof and the eccentric weight being rotationally coupled to the outer race thereof; the second sprag bearing having an inner race and an outer race, the drive shaft being rotationally coupled to the inner race thereof; a crank pin mounted to the outer race of the second sprag bearing, the output shaft being mounted to the crank pin such that as the outer race of the second sprag bearing rotates the output shaft and the percussive massage head coupled thereto are driven in reciprocating motion.
However, Okazaki further teaches first sprag bearing having an inner race (Okazaki; upper race 34b in Fig. 5) and an outer race (Okazaki; lower race 34a in Fig. 5), the drive shaft being rotationally coupled to the inner race thereof (Okazaki; see Fig. 5 where output shaft 11 couples to upper race 34b; see also Col. 3 lines 56-68 to Col. 4 lines 1-20) and the eccentric weight being rotationally coupled to the outer race thereof (Okazaki; see Fig. 5 where lower race 34a couples to peripheral metal 33 and thus to eccentric balance weight 35); the second sprag bearing having an inner race (Okazaki; supporter ring 67 in Fig. 5) and an outer race (Okazaki; orbital motion member 63 in Fig. 5), the drive shaft being rotationally coupled to the inner race thereof (Okazaki; see Figs. 1 and 5 where output shaft 11 couples to supporter ring 67); a crank pin mounted to the outer race of the second sprag bearing (Okazaki; see crank member 84 in Fig. 5 which is mounted to orbital motion member 63), the output shaft being mounted to the crank pin such that as the outer race of the second sprag bearing rotates the output shaft and the percussive massage head coupled thereto are driven in reciprocating motion (Okazaki; see Fig. 6 where the reciprocating member is mounted on the output of crank member 84, such that the motion from the crank member 84 drives to reciprocating member 71 to move the dynamic therapy member 72 up and down; see also Col. 5 lines 64-68 to Col. 6 lines 1-9 and Col. 8 lines 1-25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second clutches of Erikson to have inner races which connect to the drive shaft, and outer races which connect the vibrational/ percussive massage mechanisms respectively, as taught by Okazaki, as it would be a simple substitution of one type of one-way clutch for another (Erikson; see end of [0010] which states many different types of one-way clutches could be used). Further, it is understood that the one-way clutches of Erikson must have some inner and outer race members in order to properly perform the function of only rotating in one given direction. One of ordinary skill in the art would recognize that the one-way clutches of Erikson must have a freely rotating inner race member that always rotates with the output shaft of the motor, which connects to an outer race member of the clutch which only rotates in a single rotational direction. 
Regarding claim 16, the modified Erikson device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises a first unidirectional bearing (Erikson; see clutch 240 in Fig. 2; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings); and said means for coupling the drive shaft to the percussive massage head comprises a second unidirectional bearing (Erikson; see clutch 242 in Fig. 2, which connects to the percussive massage head as modified by Shimizu and Okazaki; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Shimizu in view of Okazaki in view of Dirks as applied to claim 13 above, and further in view of Park (US Pub. 2017/0007498).
Regarding claim 18, the modified Erikson device has a vibrational massage head (Erikson; vibrational pad 226 in Fig. 2).
The modified Erikson device does not have a detailed description of the vibrational massage head comprising a plurality of flexible protrusions.
However, Park teaches a similar motor driven massage device capable of two different massages, where a vibratory massage head has a plurality of flexible protrusions (see device of Fig. 6, where a plurality of acupressure protrusions are formed on one side of the auxiliary massaging members 210 so massage the scalp; see [0022]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrational pad of the modified Erikson device to have a plurality of acupressure protrusions as taught by Park, as it would provide the benefits of an acupressure massage to the vibrational massage mode of the modified Erikson device, allowing the device to more effectively massage the scalp.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, newly applied reference Dirks teaches that the housing can be the vibrated through the use of the eccentric mass. 
Applicant argues on page 8-10 of the arguments that modifying the suction massage mechanism of Erikson to be replaced by the percussive massage mechanism of Shimizu  would not be obvious to one of ordinary skill in the art because 1) having vibrational and percussive members next to one another causes interference and 2) there is no explanation or motivation as to why one would replace the suction massage with a percussive massage. The argument is not well taken. First, it is understood that the Erikson device uses a reversible motor so that only one of the two mechanisms for massage is active at a time. Hence, the two mechanisms are insulated from one another such that one can be off while the other is on. Replacing the suction massage with a percussive massage would not cause enough interference to somehow destroy the functionality of the device. Rather, one of ordinary skill in the art would recognize any unwanted interference that could occur, and would be able to compensate for it, such as by including dampening materials, as well known in the art. Further, replacing the suction mechanism with the percussion mechanism is seen as a simple substitution that one of ordinary skill in the art would recognize. The system of Erikson uses the motor to actuate one of two mechanisms, and introducing the percussive mechanism powered by the motor in similar fashion would require no significant reconstruction of the design of Erikson. Further, percussive type massages are well-known in the industry, and have been for at least decades, and thus when deciding what type of massage to deliver to a user, percussive massage would be readily considered by one of ordinary skill in the art. Further, as evidenced by a device such as Harris et al. (US Pat. 6,432,072), it was known in the art at least 20 years ago that a vibratory massage and percussive massage can be paired with one another through a single motor. As such, it remains understood that replacing the suction mechanism with a percussive mechanism would be readily obvious to one of ordinary skill in the art as a simple substitution. 
Applicant further argues 10-11 that the prior art of record does not have the handle extending parallel to a top and bottom side of the housing, nor the clutches being adjacent. The argument is not well taken. First, the claim does not define what direction the housing and handle elongate in. Thus, as they are three-dimensional objects, they are understood to have some amount of elongation in all directions (namely but not limited by a height, width, and depth). As seen in the above rejection and annotated Fig. 2, any two opposite sides can arbitrarily be called a top and bottom side, and some dimension of them elongates in the same direction as the handle in the modified device. Further, the claims do not require that the sprag bearings/ clutches be adjacent one another. The claims recite “a second sprag bearing rotationally coupled to the drive shaft adjacent to the first sprag.” However, this limitation can be read such that it is the drive shaft, and not the second sprag, that is adjacent the first sprag. Additionally, the term “adjacent” is broader than the applicant intends, and does not necessitate the first and second sprag be in direct contact. Rather, adjacent can mean the equivalent of “nearby,” which the two sprags are considered nearby one another as they are part of the same system. 
For the reasons above, the rejections hold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785